The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 7, 2014

                                       No. 04-13-00883-CR

                                       Santos GUEVARA,
                                            Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 4704
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
         Appellant filed a motion to extend time to file appellant’s brief, asserting the brief was
due April 2, 2014. Appellant is incorrect. The reporter’s record was filed March 3, 2014, but the
clerk’s record was not filed until April 3, 2014. Accordingly, appellant’s brief is not due until
May 5, 2014. Based on the foregoing and our review of appellant’s motion, we GRANT the
request for an extension of time to June 9, 2014, giving appellant an additional thirty-five days to
file the brief.

       We note that in the motion, appellant makes reference to a proposed consolidation with
other cases pending or to be filed in this court. However, such relief is not specifically requested
at this time, but rather appellant suggests such relief may be requested in the future.
Accordingly, this order makes no ruling with regard to any prospective request for
consolidation.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court